IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF TEXAS
DALLAS I)IVISI()N
RONALD DEAN GILBERT, #1270857,

Petitioner,

vs. No. 3:18-CV-1843-S

Texas Department of Criminal
Justice, Corrcctional Institutions Division,

)
)
)
)
L()RIE DAVIS, I)irector, )
)
)

Respondent. )

ORDER ACCEPTING FINDINGS AND RECOMNIENDATION
OF THE UNITED STATES MAGISTRATE JUDGE

After reviewing all relevant matters of record in this case, including the Findings, Conclu»
sions, and Recommendation of the United States l\/lagistrate lodge and any objections thereto, in
accordance With 28 U.S.C. § 63 6(b)(l ), the Court is ofthe opinion that the Findings and Conclusions
cf the l\/lagistrate Judge are correct and they are accepted as the Findings and Conclusions of the
Court.

For the reasons stated in the Findings, Conclusions, and Recolnmendation of the United
States Magistrate ludge, the petition (doc. 3) is construed as a successive habeas corpus petition and
will be TRANSFERRED to the United States Court of Appeals for the Fifth Circuit pursuant to
Hende)‘son v. Hm'o, 282 F.3d 862, 864 (Sth Cir. 2002), and IH re Epps, 127 F.3d 364, 365 (Sth Cir.

1997), by separate jr.:dgrnent.l
sIGNED this 2 day of /c.i._....,zois.

/ @¢/K\

UNITED sTA'rEs DISTRICT JUDGE

"°`""M~h

 

l A certificate of appealability (COA) is not required to appeal an order transferring a successive habeas petitionl

See 111 re G'm‘re!t, 633 F. App’x 260, 26l (5tlt Cir. 20l6); Urrfred$'mfes v. an'to!?, 780 F.3d 683 (Sth Ci:'.ZOiS).

 

 

